Ellsworth, J.
Several questions have been raised in the argument of this case, which we have no occasion to decide; as the one whether the legacy of $1,000 to Ellen Hickey is not a general or demonstrative legacy and not specific, like the devise of the Market street property to the testator’s widow; for in any event, Ellen Hickey, a legatee, can not call on the widow for contribution. So the question whether the language of the will, taking all its provisions together, does not show that the testator meant, first of all, to make provision for his widow and throw his debts upon his other property. Were we obliged to pass on these questions we should probably support the views of the respondent’s counsel. We feel satisfied by a fair construction of the will, that the widow takes her devise in lieu of dower, and therefore, according to the rule established in Lord v. Lord, 23 Conn., 327, she can not be called upon to contribute. She takes as a purchaser, and is to be preferred.
We advise that the bill be dismissed.
In this opinion the other judges concurred.
Bill to be dismissed.